DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11 December 2020 has been entered.

Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that Xie does not suggest the diffusion sheet has a haze value of 60% or more and less than 90% with respect to visible light, and the diffusion sheet has a haze value of 30% or more and 75% or less with respect to infrared light.  The examiner respectfully disagrees.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144.05(II)(A).  Xie discloses that the haze of the diffusion plate 23 in the visible range is a results-effective variable for the purpose of distributing visible light more uniformly (Xie paragraph 209) and the haze of the diffusion plate 23 in the infrared range is a results-effective variable for the purpose of reducing the loss of the infrared light signal (Xie paragraph 209), the person of ordinary skill has the motivation to 
Applicant argues that the Office Action itself concedes Xie merely discloses that "the haze value of the diffusion sheet with respect to visible light exceeds the haze value of the diffusion sheet with respect to infrared rays."  The examiner disagrees.  The previous office action concedes no such thing.  Applicant adds the word “merely” without any justification from the Office Action, fundamentally changing the meaning of the argument.  Saying “merely” means that Xie teaches "the haze value of the diffusion sheet with respect to visible light exceeds the haze value of the diffusion sheet with respect to infrared rays" and nothing further, which is not what the Office Action argues nor is it what Xie discloses.  Xie does not merely disclose “the haze value of the diffusion sheet with respect to visible light exceeds the haze value of the diffusion sheet with respect to infrared rays”, Xie additionally discloses that the haze value of the diffusion sheet with respect to visible light is to achieve the result of distributing visible light more uniformly (Xie paragraph 209) and the haze value of the diffusion sheet with respect to infrared light is to achieve the result reducing the loss of the infrared light signal (Xie paragraph 209).
Xie would have taught those of ordinary skill in the industry what they already possessed in terms of knowledge, namely that a reduction in the diffusion in one or the other of the claimed spectrums would result in a corresponding-and undesirable-reduction in the diffusion in the remaining of the two spectrums.  The examiner disagrees.  Applicant does not cite where in Xie this alleged teaching is to be found.  The examiner finds that Xie in fact teaches quite the opposite lesson; that the diffusion 
Applicant argues that the invention achieves the unexpected result of suppression of light diffusion in the infrared spectrum is successfully coupled with no corresponding suppression of light diffusion within the visible spectrum.  The examiner respectfully disagrees.  These results are not unexpected; see Xie paragraph 191, “since a haze of the infrared light signal passes through the backlight module 20 is less than a haze of visible light for displaying an image passes through the backlight module 20, not only the modulation of a visible light signal could be implemented, but also the loss of the infrared light signal in light path transmission could be effectively reduced”.  
The examiner respectfully points out that the variable of “visibility levels” is not defined in a way that distinguishes it from “haze”.  In the specification applicant explains “the visibilities of the diffusion sheet were classified into ten levels from 1 to 10.  In level 1, the characters in 18 pt were completely blurred and invisible, whereas level 10 represents the visibility without any diffusion sheet” (specification page 17).  Haze is defined by the percentage of light that is diffused more than 2.5°, so a haze of 0% corresponds to no diffusion while a haze of 100% corresponds to completely blurring the light passing through.  Levels 1 and 10 correspond directly to haze of 100% and 0% be definition, while levels 2-9 are not defined (is it a linear scale? Is it subjective or objective?).  “Haze” is a measure of visibility, so applicant’s results do not appear to go beyond confirming the conventional definition of the word “haze”, that is, the experiment .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2020/0117877 A1).
With respect to claim 1:	Xie teaches a diffusion sheet (23) used in a liquid crystal display device (10) in which when a finger pulp is put on a designated spot (130) of a liquid crystal display panel (11), information obtained based on a fingerprint on the finger pulp is read (Fig. 19) using an infrared light source (5)”.
Xie does not specifically teach “wherein the diffusion sheet has a haze value of 60% or more and less than 90% with respect to visible light, and the diffusion sheet has a haze value of 30% or more and 75% or less with respect to infrared light”.
However, Xie teaches that the haze value of the diffusion sheet with respect to visible light should be more than the haze value of the diffusion sheet with respect to infrared light (Fig. 4; see paragraph 207)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to optimize the haze value with respect to visible and infrared light by making the haze value of the diffusion sheet higher with respect to visible light and lower with respect to infrared light, and thereby achieve the invention through a process of routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A)), in order to cause the visible light to be uniform (paragraph 209) and the infrared light to produce an image (i.e. of the fingerprint) through the diffusion sheet and reduce transmission losses (paragraph 209).
With respect to claim 5:	Xie teaches “wherein the infrared light source has a peak wavelength within a near-infrared spectrum (paragraph 186)”.

With respect to claim 7:	Xie teaches “a liquid crystal display device (10), comprising: the backlight unit of claim 6 (20); and a liquid crystal display panel (11)”.
With respect to claim 8:	Xie teaches “information equipment, comprising the liquid crystal display device of claim 7 (see claim 7)”.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 1 above, and further in view of Nishimura et al. (US 2013/0265506 A1).
With respect to claim 2:	Xie teaches “The diffusion sheet of claim 1 (see above)”.
Xie does not specifically teach “comprising: a matrix resin; and particles contained in the matrix resin and made of at least one of an organic or inorganic substance”.
However, Nishimura teaches “a matrix resin (11); and particles contained in the matrix resin (12) and made of at least one of an organic or inorganic substance (paragraph 96)”.

With respect to claim 3:	Xie does not specifically teach “wherein: the matrix resin is an acrylic resin or a polycarbonate resin; and the particles are made of titanium oxide”.
However, Nishimura teaches “wherein: the matrix resin is an acrylic resin or a polycarbonate resin (paragraph 92); and the particles are made of titanium oxide (paragraph 96)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the materials taught by Nishimura to make the diffusion plate of Xie in order to realize a high haze and reduce backscatter (Nishimura paragraphs 78, 96).
With respect to claim 4:	Xie does not specifically teach “wherein the particles have an average particle size of 1/2 or less of a peak wavelength of the infrared light source”.
However, Nishimura teaches “wherein the particles have an average particle size of 1/2 or less of a peak wavelength of the infrared light source (paragraph 98)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the materials taught by Nishimura to make the diffusion plate of Xie in order to realize a high haze and reduce backscatter in the visible range (Nishimura paragraphs 78, 96).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875